Citation Nr: 0910257	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for below the right 
knee amputation.

2.  Entitlement to service connection for below the left knee 
amputation.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which denied service connection for a below the 
right knee amputation.  The Veteran, who had active service 
between September 1955 and August 1968, has appealed this 
decision to the BVA and the case was referred to the Board 
for appellate review.

In November 2008, the Board requested a VA medical expert 
opinion concerning the claim pursuant to 38 C.F.R. 
§ 20.901(2008).  The opinion has been received and a copy has 
been furnished to the appellant in accordance with 38 C.F.R. 
§ 20.903.

The issue of service connection for below the left knee 
amputation to include as secondary to diabetes addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's below the right knee amputation is shown to be 
casually or etiologically related to his service connected 
diabetes mellitus.


CONCLUSION OF LAW

The Veteran's below the right knee amputation is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  However, given the favorable 
decision, the Board believes that a discussion of the VA's 
"duty to notify" and "duty to assist" obligations is 
unnecessary and will proceed to the merits of the Veteran's 
appeal.  

The Veteran contents that as a result of his service 
connected diabetes mellitus he developed peripheral vascular 
disease, which eventually caused the need for an amputation 
below the right knee.  Therefore, the Veteran believes that 
service connection for the amputation below the right knee is 
warranted.

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury or a 
nexus to a service connected disability.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). 
Additional disability resulting from aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For secondary service connection, any increase in severity of 
a nonservice-connected disease or injury must be due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  Allen v. Brown, 7 Vet. 
App. 439, 498 (1995).  In cases of aggravation of a veteran's 
nonservice-connected disability by a service- connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2007).

For secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

The record reflects that in November 2000, the Veteran began 
to experience problems with his left foot and eventually, 
gangrene occurred.  As a result, he underwent an amputation 
below the left knee.  At that time, the physicians diagnosed 
the cause of the amputation as severe aortoiliac occlusive 
disease with peripheral runoff which is also referred to in 
the records as a severe peripheral vascular disease.

In January, 2002, another physician diagnosed him with 
diabetes mellitus.  The Veteran filed a claim with the VA in 
October 2004 for service connection for the diabetes disorder 
and a claim for the below the left knee amputation as a 
disorder secondarily connected to the diabetes.  In 
conjunction with the two claims, the Veteran underwent a VA 
examination in April 2005.  At that time, the examiner 
rendered an opinion that the left below the knee amputation 
was not related to the Veteran's diabetes because it predated 
the manifestation of diabetes and that the medical evidence 
suggested he had peripheral vascular disease for many years 
before the onset of diabetes.  The examiner noted, however, 
that the Veteran was at very high risk of a right below the 
knee amputation because of the peripheral vascular disease, 
an active infection noted on the right foot, and diabetes 
mellitus.

Based on the medical evidence, the RO granted service 
connection for the diabetes, but denied the secondary service 
connection for the left below the knee amputation in June 
2005.

The Veteran, in a letter to the RO received in August 2005, 
advised that he underwent a right below the knee amputation 
in May 2005 and requested service connection for the right 
knee amputation.  The physicians at the time of the 
amputation attributed peripheral vascular disease as the 
reason for the amputation, but did not discuss the effect of 
the Veteran's now diagnosed service connected diabetes 
mellitus upon the amputation.  

The RO denied service connection in May 2006.  However, the 
Veteran was not afforded a VA examination of his right below 
the knee examination to address the medical questions  

Because the Veteran has diabetes mellitus and the examiner 
who performed the April 2005 VA medical examination cautioned 
that the Veteran was at risk for the amputation because of 
the diabetes, it was unclear to the Board whether the 
Veteran's current service connected diabetes caused or 
contributed to the events that lead to the amputation.  In 
November 2008, the Board requested an expert medical opinion.  
See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.

In January 2009, the Board received an opinion from a VA 
physician who practices in endocrinology and metabolism.  In 
the opinion, the physician linked the Veteran's right knee 
amputation to his service-connected diabetes mellitus.  He 
stated that the time of diagnosis of diabetes mellitus is 
delayed on average 5 to 10 years and the Veteran most likely 
had undiagnosed diabetes mellitus since 1997.  Further, it 
was explained that diabetes mellitus is known to cause 
peripheral vascular disease and stated that the diabetes 
mellitus did aggravate the peripheral vascular disease which 
led to the right below the knee amputation.  In his opinion, 
it was concluded that the increase in severity was 
proximately due to the diabetes mellitus and not due to the 
natural progression of the peripheral vascular disease.  


After reviewing the evidence of record, the Board finds the 
December 2008 VA opinion to be highly probative in this case 
as it presents the medical opinion of a competent expert, 
informed by review of the claims file, and presented with a 
persuasive discussion of the examiner's rationale.

Without question, the Veteran has a below the right knee 
amputation.  The Veteran also has service connected diabetes 
mellitus.  In the opinion, the physician links the Veteran's 
right knee amputation to his service-connected diabetes 
mellitus and further states that the diabetes mellitus did 
aggravate the peripheral vascular disease which led to the 
right below the knee amputation.  The increase in severity 
was proximately due to the diabetes mellitus and not due to 
the natural progression of the peripheral vascular disease.  
Thus, all elements to establish a claim for a disability 
secondarily caused by a service connected disability have 
been established.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that there is a basis to grant 
service connection.  Therefore, service connection for the 
Veteran's below the right knee amputation is warranted.


ORDER

Service connection for below the right knee amputation is 
granted.


REMAND

As noted above, the Veteran filed a claim with the VA in 
October 2004 for service connection for the diabetes mellitus 
and a claim for the below the left knee amputation as a 
disorder secondarily connected to the diabetes.  In the same 
rating decision, the RO granted service connection for the 
diabetes, but denied the secondary service connection for the 
left below the knee amputation in May 2005 and the Veteran 
was notified of that decision and of his appellate rights in 
June 2005.

In response to the May 2005 rating decision the Veteran 
submitted correspondence received in June 2005 titled 
"Notice of disagreement," but then stated that "[t]his is 
not a disagreement" and then made reference to a right leg 
amputation.  This correspondence was resubmitted in August 
2005.  The Veteran in subsequent correspondence dated April 
2006 asserted that although he had not been diagnosed with 
diabetes at the time of the below the left knee amputation, 
he reasserted that it resulted from the service connected 
diabetes mellitus.

In the Board's view, this April 2006 correspondence acted to 
express disagreement with the May 2005 rating decision.  
However, the RO has not issued the Veteran a Statement of the 
Case on this particular issue.

When there has been an initial RO adjudication of a claim and 
a timely Notice of Disagreement has been filed as to its 
denial, initiating the appellate process, the claimant is 
entitled to a Statement of the Case.  As a Statement of the 
Case addressing the issue of service connection for the left 
knee amputation as a disorder secondarily connected to the 
diabetes has not yet been issued, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

The RO/AMC should furnish the Veteran a 
Statement of the Case on the claim of 
service connection for the below the left 
knee amputation as a disorder secondarily 
connected to the diabetes.  The Veteran 
should be clearly advised of the need to 
file a Substantive Appeal within 60 days 
of the date of the Statement of the Case 
if he wishes to complete an appeal for 
this matter.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).  No action is required of the Veteran until he is 
notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


